 



Exhibit 10.1
Employment Agreement
     This Employment Agreement dated as of August 14, 2007 (the “Agreement”), is
made by and between Skilled Healthcare, LLC., a Delaware limited liability
company (together with its Parent and any successor thereto, the “Company”) and
Chris Felfe (the “Executive”).
RECITALS

A.   It is the desire of the Company to assure itself of the continued services
of the Executive by entering into this Agreement.   B.   The Executive and the
Company mutually desire that Executive provide services to the Company on the
terms herein provided.

AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below the parties hereto agree as follows:
1. Employment.

  (a)   General. The Company shall employ the Executive and the Executive shall
enter the employ of the Company, for the period set forth in Section 1(b), in
the position set forth in Section 1(c), and upon the other terms and conditions
herein provided.     (b)   Employment Term. The initial term of employment under
this Agreement (the “Initial Term”) shall be for the period beginning on
August 10, 2007, (the “Effective Date”) and ending on (and including) the first
anniversary thereof, unless earlier terminated as provided in Section 3. The
employment term hereunder shall automatically be extended for successive
one-year periods (“Extension Terms” and, collectively with the Initial Term, the
“Term”) unless either party gives written notice of non-extension to the other
no later than sixty (60) days prior to the expiration of the then-applicable
Term and subject to earlier termination as provided in Section 3.     (c)  
Position and Duties. The Executive shall serve as the Senior Vice President of
Finance and Chief Accounting Officer of the Company with such customary
responsibilities, duties and authority as may from time to time be assigned to
the Executive by the Chief Financial Officer, Chief Executive Officer of the
Company, the Board of Directors of the Company or by the Board of Directors of
Parent (the “Board”). The Executive shall devote substantially all his working
time and efforts to the business and affairs of the Company (which may include
service to Parent, the Company and their respective direct and indirect
subsidiaries). The Executive agrees to observe and comply with the rules and
policies of the Company as adopted by or under the authority of the Board from
time to time. During the Term, it shall not be a violation of this Agreement for
the Executive to serve on industry trade, civic or charitable boards or
committees and manage his personal investments and affairs, as

 



--------------------------------------------------------------------------------



 



      long as such activities do not materially interfere with the performance
of the Executive’s duties and responsibilities as an employee of the Company.
During his employment and following termination of his employment with the
Company, the Executive agrees not to disparage the Company, any of its products
or practices, or any of its directors, officers, agents, representatives,
stockholders or affiliates, either orally or in writing.     (d)   Location. The
Executive acknowledges that the Company’s principal executive offices are
currently located at Foothill Ranch, California. The Executive shall operate
principally out of such executive offices, as they may be moved from time to
time within 40 miles of their current location in Foothill Ranch, California.
The Company expects, and the Executive agrees, that the Executive shall be
required to travel from time to time in order to fulfill his duties to the
Company.

2. Compensation and Related Matters.

  (a)   Annual Base Salary. During the Term, the Executive shall receive a base
salary at a rate of $ 225,000 per annum (the “Annual Base Salary”), which shall
be paid in accordance with the customary payroll practices of the Company,
subject to upward adjustment as may be determined by the Board in its
discretion.     (b)   Annual Bonus. During the Term, the Executive will be
eligible to participate in an annual performance-based bonus plan that provides
an opportunity of 30% of the Executive’s pro-rata Annual Base Salary on terms
substantially the same as the bonus plan adopted by the Board for other senior
officers of the Company.     (c)   Equity Plan. During the Term, and subject to
Board approval, the Executive shall be entitled to participate in the 2007
Equity Award Plan (the “Equity Plan”) of Parent pursuant to which, on the date
the Board selects as the grant date (the “Grant Date”), the Executive shall
receive shares of common stock of Parent, which equal approximately $ 250,000 in
value based upon the closing market price of the Parent’s publicly traded stock
on the Grant Date pursuant to Board discretion and policy. Restricted Stock
shall vest as to 25% of the shares granted on each of the first four
anniversaries of the Grant Date, but only to the extent the Executive remains
continuously employed by the Company through the applicable vesting date.    
(d)   Benefits. During the Term, the Executive shall be entitled to participate
in group medical insurance, 401(k) and other standard benefits provided by the
Company, as may be amended from time to time, which are applicable to the Senior
Vice Presidents of the Company.     (e)   Vacation. During the Term, the
Executive shall not participate in any Company sponsored vacation plan; however
the Executive will be expected to work a minimum of 49 weeks per calendar year
which will allow three weeks off with pay. The minimum work threshold is tied to
the calendar year and no rollover is permitted from one year to the next. Any
vacation shall be taken at the reasonable and mutual convenience of the Company
and the Executive. The minimum threshold weeks for the first partial calendar
year following the Effective Date shall be 18.

Page 2 of 14



--------------------------------------------------------------------------------



 



  (f)   Expenses. During the Term, the Company shall reimburse the Executive for
all reasonable travel and other business expenses incurred by him in the
performance of his duties to the Company in accordance with the Company’s
expense reimbursement policy.     (g)   Key Person Insurance. At any time during
the Term, the Company shall have the right to insure the life of the Executive
for the Company’s sole benefit. The Company shall have the right to determine
the amount of insurance and the type of policy. The Executive shall cooperate
with the Company in obtaining such insurance by submitting to physical
examinations, by supplying all information reasonably required by any insurance
carrier, and by executing all necessary documents reasonably required by any
insurance carrier. The Executive shall incur no financial obligation by
executing any required document, and shall have no interest in any such policy.
    (h)   Annual Review. Approximately every 12 months during the Term, the
Executive and the Company’s Chief Financial Officer, Chief Executive Officer,
Board or appropriate committee of the Board shall meet to discuss the
Executive’s performance and terms of the Executive’s employment by the Company.

3. Termination.
    The Term and the Executive’s employment hereunder may be terminated by the
Company or the Executive, as applicable, without any breach of this Agreement
only under the following circumstances:

  (a)   Circumstances.

  (i)   Death. The Term and the Executive’s employment hereunder shall terminate
upon his death.     (ii)   Disability. If the Executive has incurred a
Disability, the Company may terminate the Term and the Executive’s employment
hereunder.     (iii)   Termination for Cause. The Company may terminate the Term
and the Executive’s employment hereunder for Cause.     (iv)   Termination
without Cause. The Company may terminate the Term and the Executive’s employment
hereunder without Cause.     (v)   Resignation by the Executive. The Executive
may resign his employment and terminate the Term for any reason.     (vi)  
Non-extension of Term by the Company. The Company may give notice of
non-extension to the Executive pursuant to Section 1(b).     (vii)  
Non-extension of Term by the Executive. The Executive may give notice of
non-extension to the Company pursuant to Section 1(b).

  (b)   Notice of Termination. Any termination of the Executive’s employment by
the Company or by the Executive under this Section 3 (other than termination
pursuant to paragraph (a)(i)) shall be communicated by a written notice to the

Page 3 of 14



--------------------------------------------------------------------------------



 



      other party indicating the specific termination provision in this
Agreement relied upon, and specifying a Date of Termination which, if submitted
by the Executive, shall be at least two weeks following the date of such notice
(a “Notice of Termination”). A Notice of Termination submitted by the Company
may provide for a Date of Termination on the date the Executive receives the
Notice of Termination, or any date thereafter elected by the Company in its sole
discretion.

  (c)   Company obligations upon termination. Upon termination of the
Executive’s employment, the Executive (or the Executive’s estate) shall be
entitled to receive the sum of the Executive’s Annual Base Salary through the
Date of Termination not theretofore paid, any expenses owed to the Executive
under Section 2(f), and except as otherwise provided herein, any amount accrued
and arising from the Executive’s participation in, or benefits accrued under any
employee benefit plans, programs or arrangements under Section 2(d), which
amounts shall be payable in accordance with the terms and conditions of such
employee benefit plans, programs or arrangements, and such other or additional
benefits as may be, or become, due to him under the applicable terms of
applicable plans, programs, agreements, corporate governance documents and other
arrangements of the Company and its parent and subsidiaries (collectively, the
“Company Arrangements”).

4. Severance Payments.

  (a)   Termination for Cause, Resignation by the Executive, Non-extension of
Term by the Executive or the Company, death or Disability. If the Executive’s
employment is terminated pursuant to Section 3(a)(iii) for Cause, pursuant to
Section 3(a)(v) for Resignation by the Executive, pursuant to Section 3(a)(vii)
due to non-extension of the Term by the Executive, or pursuant to
Section 3(a)(iv) without cause during the first six months of employment, the
Executive shall not be entitled to any severance payment or benefits. If the
Executive’s employment is terminated pursuant to Section 3(a)(i) as a result of
Executive’s death or pursuant to Section 3(a)(ii) as a result of the Executive’s
Disability, the Company shall, subject to the Executive signing and not
revoking, within sixty days following delivery to Executive, a separation and
release agreement in the form attached hereto, (i) pay to the Executive an
amount equal to the product of (x) the bonus that the Executive would have
earned during the calendar year in which the Date of Termination occurs, if any,
and (y) a fraction, the numerator of which is the number of days that elapsed in
such calendar year through the Date of Termination and the denominator of which
is 365, payable when bonuses would have otherwise been payable had the
Executive’s employment not terminated and (ii) in the case of termination
pursuant to Section 3(a)(ii) as a result of the Executive’s Disability, pay to
the Executive an amount equal to the excess, if any, of (x) the amount that
would have been payable to the Executive pursuant to Section 4(b)(i) if the
Executive had been terminated by the Company without Cause pursuant to
Section 3(a)(iv) after six months of continuous employment over (y) the present
value of the benefits to be received by the Executive (or his beneficiaries)
under any disability plan sponsored by the Company or its affiliates (for
purposes of this clause (ii) the amounts in (x) and (y) shall be determined by
the Company on an after-tax basis to the extent that their receipt by the
Executive (or his beneficiaries) would be subject to tax and on actuarial
assumptions satisfactory to the Company). If the Executive’s

Page 4 of 14



--------------------------------------------------------------------------------



 



      employment is terminated pursuant to Section 3(a)(vi) due to non-extension
of the Term by the Company, the Company shall, subject to the Executive signing
and not revoking, within sixty days following delivery to Executive, a
separation and release agreement in the form attached hereto at Annex A, (i) pay
to the Executive an amount equal to the product of (x) the bonus that the
Executive would have earned during the calendar year in which the Date of
Termination occurs, if any, and (y) a fraction, the numerator of which is the
number of days that elapsed in such calendar year through the Date of
Termination and the denominator of which is 365, payable when bonuses would have
otherwise been payable had the Executive’s employment not terminated and
(ii) pay to the Executive, in a lump sum, an amount equal to the Annual Base
Salary that the Executive would have been entitled to receive if the Executive
had continued his employment hereunder for a period of 12 months following the
Date of Termination.     (b)   Termination without Cause. If after continuous
employment with the Company for a period of six months the Executive’s
employment shall be terminated by the Company without Cause pursuant to
Section 3(a)(iv) the Company shall, subject to the Executive signing and not
revoking, within sixty days following delivery to Executive, a separation and
release agreement in the form attached hereto:

  (i)   pay to the Executive, in a lump sum, an amount equal to the Annual Base
Salary that the Executive would have been entitled to receive if the Executive
had continued his employment hereunder for a period of 12 months following the
Date of Termination;     (ii)   pay to the Executive an amount equal to the
product of (x) the bonus that the Executive would have earned during the
calendar year in which the Date of Termination occurs, if any, and (y) a
fraction, the numerator of which is the number of days that elapsed in such
calendar year through the Date of Termination and the denominator of which is
365, payable when bonuses would have otherwise been payable had the Executive’s
employment not terminated; and     (iii)   cover the premium costs for medical
benefits under COBRA for the Executive and, where applicable, his spouse and
dependents, life insurance and disability insurance (all as in effect
immediately prior to the Date of Termination) for a period of 12 months
following the Date of Termination.

  (c)   Survival. The expiration or termination of the Term shall not impair the
rights or obligations of any party hereto, which shall have accrued prior to
such expiration or termination.     (d)   409A. Notwithstanding anything to the
contrary in this Section 4, no payments in this Section 4 will be paid during
the six-month period following the Executive’s termination of employment unless
the Company determines, in its good faith judgment, that paying such amounts at
the time or times indicated in this Section would not cause the Executive to
incur an additional tax under Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) (in which case such amounts shall be paid at the time or
times indicated in this Section). If the payment of any amounts are delayed as a

Page 5 of 14



--------------------------------------------------------------------------------



 



      result of the previous sentence, on the first day following the end of the
six-month period, the Company will pay the Executive a lump-sum amount equal to
the cumulative amounts that would have otherwise been previously paid to the
Executive under this Section 4. Thereafter, payments will resume in accordance
with this Section.

5. Competition.

  (a)   The Executive shall not, at any time during the Term or during the
two-year period following the Date of Termination, directly or indirectly engage
in, have any equity interest in, or manage or operate any person, firm,
corporation, partnership or business (whether as director, officer, employee,
agent, representative, partner, security holder, consultant or otherwise) that
engages in any business (x) which competes with any business of the Company
anywhere in the States of California, Kansas, Missouri, Nevada or Texas,
(y) which competes with any business of the Company in any State in which the
Company operated a facility at any time (whether before or after the date of
this Agreement) that the Executive was employed by the Company or (z) which
derives $500,000,000 or more in annual consolidated revenues from the operation
of skilled nursing facilities in the United States; provided, however, that the
Executive shall be permitted to acquire a passive stock interest in such a
business provided the stock acquired is publicly traded and is not more than
five percent (5%) of the outstanding interest in such business.     (b)   The
Executive shall not at any time during the Term or during the two-year period
following the date of Termination, directly or indirectly, recruit or otherwise
solicit or induce or encourage any employee, contractor, customer or supplier of
the Company (i) to terminate its employment or arrangement with the Company,
(ii) to otherwise change its relationship with the Company or (iii) to establish
any relationship with the Executive or any other person, firm, corporation or
other entity for any business purpose competitive with the business of the
Company.     (c)   In the event the terms of this Section 5 shall be determined
by any court of competent jurisdiction to be unenforceable by reason of its
extending for too great a period of time or over too great a geographical area
or by reason of its being too extensive in any other respect, it will be
interpreted to extend only over the maximum period of time for which it may be
enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action.     (d)   As
used in this Section 5, the term “Company” shall include Parent, the Company and
their respective direct or indirect subsidiaries.

6. Nondisclosure of Proprietary Information.

  (a)   Except in connection with the faithful performance of the Executive’s
duties hereunder or pursuant to Section 6(c), the Executive shall, in
perpetuity, maintain in confidence and shall not directly, indirectly or
otherwise, use, disseminate, disclose or publish, or use for his benefit or the
benefit of any person, firm, corporation or other entity any confidential or
proprietary information or trade secrets of or relating to the Company
(including, without

Page 6 of 14



--------------------------------------------------------------------------------



 



      limitation, intellectual property in the form of patents, trademarks and
copyrights and applications therefor, ideas, inventions, works, discoveries,
improvements, information, documents, formulae, practices, processes, methods,
developments, source code, modifications, technology, techniques, data,
programs, other know-how or materials, owned, developed or possessed by the
Company, whether in tangible or intangible form, information with respect to the
Company’s operations, processes, products, inventions, business practices,
finances, principals, vendors, suppliers, customers, potential customers,
marketing methods, costs, prices, contractual relationships, regulatory status,
prospects and compensation paid to employees or other terms of employment), or
deliver to any person, firm, corporation or other entity any document, record,
notebook, computer program or similar repository of or containing any such
confidential or proprietary information or trade secrets. The parties hereby
stipulate and agree that as between them the foregoing matters are important,
material and confidential proprietary information and trade secrets and affect
the successful conduct of the businesses of the Company (and any successor or
assignee of the Company). Confidential Information shall not include any
information which has entered the public domain through no fault of the
Executive.     (b)   Upon termination of the Executive’s employment with the
Company for any reason, the Executive will promptly deliver to the Company all
correspondence, drawings, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents, or any other documents concerning the
Company’s customers, business plans, marketing strategies, products or
processes.     (c)   The Executive may respond to a lawful and valid subpoena or
other legal process but shall give the Company the earliest possible notice
thereof, shall, as much in advance of the return date as possible, make
available to the Company and its counsel the documents and other information
sought and shall assist such counsel at Company’s expense in resisting or
otherwise responding to such process.     (d)   As used in this Section 6 and
Section 7, the term “Company” shall include the Company and its direct or
indirect parents, if any, and subsidiaries.     (e)   Nothing in this Agreement
shall prohibit the Executive from (i) disclosing information and documents when
required by law, subpoena or court order (subject to the requirements of
Section 6(c) above), (ii) disclosing information and documents to his attorney
or tax adviser on a confidential basis for the purpose of securing legal or tax
advice, (iii) disclosing the post-employment restrictions in this Agreement in
confidence to any potential new employer, or (iv) retaining, at any time, his
personal correspondence, his personal rolodex and documents related to his own
personal benefits, entitlements and obligations.

7. Inventions.
    All rights to discoveries, inventions, improvements and innovations
(including all data and records pertaining thereto) related to the business of
the Company, whether or not patentable, copyrightable, registrable as a
trademark, or reduced to writing, that the Executive may discover, invent or
originate during the Term, either alone or with others and

Page 7 of 14



--------------------------------------------------------------------------------



 



whether or not during working hours or by the use of the facilities of the
Company (“Inventions”), shall be the exclusive property of the Company. The
Executive shall promptly disclose all Inventions to the Company, shall execute
at the request of the Company any assignments or other documents the Company may
deem reasonably necessary to protect or perfect its rights therein, and shall
assist the Company, upon reasonable request and at the Company’s expense, in
obtaining, defending and enforcing the Company’s rights therein. The Executive
hereby appoints the Company as his attorney-in-fact to execute on his behalf any
assignments or other documents reasonably deemed necessary by the Company to
protect or perfect its rights to any Inventions.
8. Injunctive Relief.
     It is recognized and acknowledged by the Executive that a breach of the
covenants contained in Sections 5, 6 and 7 will cause irreparable damage to
Company and its goodwill, the exact amount of which will be difficult or
impossible to ascertain, and that the remedies at law for any such breach will
be inadequate. Accordingly, the Executive agrees that in the event of a breach
of any of the covenants contained in Sections 5, 6 and 7, in addition to any
other remedy which may be available at law or in equity, the Company will be
entitled to specific performance and temporary, preliminary and permanent
injunctive relief.
9. Assignment and Successors.
    The Company may assign its rights and obligations under this Agreement to
any successor to all or substantially all of the business or the assets of the
Company (by merger or otherwise), and may assign or encumber this Agreement and
its rights hereunder as security for indebtedness of the Company and its
affiliates. This Agreement shall be binding upon and inure to the benefit of the
Company, the Executive and their respective successors, assigns, personnel and
legal representatives, executors, administrators, heirs, distributees, devisees,
and legatees, as applicable. None of the Executive’s rights or obligations may
be assigned or transferred by the Executive, other than the Executive’s rights
to payments hereunder, which may be transferred only by will or operation of
law. Notwithstanding the foregoing, the Executive shall be entitled, to the
extent permitted under applicable law and applicable Company Arrangements, to
select and change a beneficiary or beneficiaries to receive compensation
hereunder following his death by giving written notice thereof to the Company.
10. Certain Definitions.

  (a)   Cause. The Company shall have “Cause” to terminate the Term and the
Executive’s employment hereunder upon:

  (i)   the Executive’s failure to perform substantially his duties as an
employee of the Company (other than any such failure resulting from the
Executive’s incapacity due to physical or mental illness), which is not cured
within 15 days after a written demand for performance is given to the Executive
by the Board specifying in reasonable detail the manner in which the Executive
has failed to perform substantially his duties as an employee of the Company;  
  (ii)   the Executive’s failure to carry out, or comply with, in any material
respect any lawful and reasonable directive of the Board consistent with the
terms of this Agreement that, if capable of cure, is not cured by the Executive
within 15 days after written notice given to the Executive describing such
failure in reasonable detail;

Page 8 of 14



--------------------------------------------------------------------------------



 



  (iii)   the Executive’s conviction, plea of no contest, plea of nolo
contendere, or imposition of unadjudicated probation for any felony or, to the
extent involving fraud, dishonesty, theft, embezzlement or moral turpitude, any
other crime;     (iv)   the Executive’s violation of a material regulatory
requirement relating to the business of the Company and its subsidiaries that,
in the good faith judgment of the Board, is injurious to the Company in any
material respect;     (v)   the Executive’s unlawful use (including being under
the influence) or possession of illegal drugs on the Company’s premises or while
performing the Executive’s duties and responsibilities under this Agreement;    
(vi)   the Executive’s breach of this Agreement in any material respect that, if
capable of cure, is not cured by the Executive within 15 days after written
notice given to the Executive describing such breach in reasonable detail; or  
  (vii)   the Executive’s commission of an act of fraud, embezzlement,
misappropriation, willful misconduct, gross negligence or breach of fiduciary
duty with respect to the Company or any of its affiliates;

  (b)   Date of Termination. “Date of Termination” shall mean (i) if the
Executive’s employment is terminated by his death, the date of his death;
(ii) if the Executive’s employment is terminated pursuant to Section 3(a)(ii) –
(v) either the date indicated in the Notice of Termination or the date specified
by the Company pursuant to Section 3(b), whichever is earlier; (iii) if the
Executive’s employment is terminated pursuant to Section 3(a)(vi) or
Section 3(a)(vii), the expiration of the then-applicable Term.     (c)  
Disability. “Disability” shall mean, at any time the Company or any of its
affiliates sponsors a long-term disability plan for the Company’s employees in
which the Executive participates, “disability” as defined in such long-term
disability plan for the purpose of determining a participant’s eligibility for
benefits, provided, however, if the long-term disability plan contains multiple
definitions of disability, “Disability” shall refer that definition of
disability which, if the Executive qualified for such disability benefits, would
provide coverage for the longest period of time. The determination of whether
the Executive has a Disability shall be made by the person or persons required
to make disability determinations under the long-term disability plan. At any
time the Company does not sponsor a long-term disability plan for its employees
in which the Executive participates, Disability shall mean the Executive’s
inability to perform, with or without reasonable accommodation, the essential
functions of his position hereunder for a total of six months during any
12-month period as a result of incapacity due to mental or physical illness as
determined by a physician selected by the Board and acceptable to the Executive
or the Executive’s legal representative, such agreement as to acceptability not
to be unreasonably withheld or delayed. Any refusal by the Executive to submit
to a medical examination for the purpose of determining Disability shall be
deemed to constitute conclusive evidence of the Executive’s Disability.

Page 9 of 14



--------------------------------------------------------------------------------



 



11. Governing Law.
     This Agreement shall be governed, construed, interpreted and enforced in
accordance with its express terms, and otherwise in accordance with the
substantive laws of the State of California, without reference to the principles
of conflicts of law, and where applicable, the federal laws of the United
States.
12. Validity.
     The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
13. Notices.
     Any notice, request, claim, demand, document and other communication
hereunder to any party shall be effective upon receipt (or refusal of receipt)
and shall be in writing and delivered personally or sent by facsimile or
certified or registered mail, postage prepaid, or any nationally recognized
overnight courier service with signature certification of receipt, as follows:

  (a)   If to the Company:

      Skilled Healthcare, LLC
27442 Portola Parkway
Suite 200
Foothill Ranch, California 92610
Attn: CEO/ Boyd Hendrickson
        with copies to:         Skilled Healthcare, LLC
27442 Portola Parkway
Suite 200
Foothill Ranch, California 92610
Attn: General Counsel/Roland Rapp


  (b)   If to the Executive:

      Chris Felfe
1524 Sylvia Lane
Newport Beach, CA 92660

     or at any other address as any party shall have specified by notice in
writing to the other party.

Page 10 of 14



--------------------------------------------------------------------------------



 



14. Counterparts.
     This Agreement may be executed in several counterparts, each of which shall
be deemed to be an original, but all of which together will constitute one and
the same Agreement. Signatures delivered by facsimile shall be deemed effective
for all purposes.
15. Entire Agreement.
     The terms of this Agreement are intended by the parties to be the final
expression of their agreement with respect to the employment of the Executive by
the Company and supersede all prior understandings and agreements, whether
written or oral. The parties further intend that this Agreement shall constitute
the complete and exclusive statement of their terms and that no extrinsic
evidence whatsoever may be introduced in any judicial, administrative, or other
legal proceeding to vary the terms of this Agreement.
16. Amendments; Waivers.
     This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by the Executive and a duly authorized officer of
Company. By an instrument in writing similarly executed, the Executive or a duly
authorized officer of the Company may waive compliance by the other party or
parties with any specifically identified provision of this Agreement that such
other party was or is obligated to comply with or perform; provided, however,
that such waiver shall not operate as a waiver of, or estoppel with respect to,
any other or subsequent failure. No failure to exercise and no delay in
exercising any right, remedy, or power hereunder preclude any other or further
exercise of any other right, remedy, or power provided herein or by law or in
equity. Except as otherwise set forth in this Agreement, the respective rights
and obligations of the parties under this Agreement shall survive any
termination of Executive’s employment.
17. No Inconsistent Actions.
     The parties hereto shall not voluntarily undertake or fail to undertake any
action or course of action inconsistent with the provisions or essential intent
of this Agreement. Furthermore, it is the intent of the parties hereto to act in
a fair and reasonable manner with respect to the interpretation and application
of the provisions of this Agreement.
18. Construction.
     This Agreement shall be deemed drafted equally by both the parties. Its
language shall be construed as a whole and according to its fair meaning. Any
presumption or principle that the language is to be construed against any party
shall not apply. The headings in this Agreement are only for convenience and are
not intended to affect construction or interpretation. Any references to
paragraphs, subparagraphs, sections or subsections are to those parts of this
Agreement, unless the context clearly indicates to the contrary. Also, unless
the context clearly indicates to the contrary, (a) the plural includes the
singular and the singular includes the plural; (b) “and” and “or” are each used
both conjunctively and disjunctively; (c) “any,” “all,” “each,” or “every” means
“any and all,” and “each and every”; (d) “includes” and “including” are each
“without limitation”; (e) “herein,” “hereof,” “hereunder” and other similar
compounds of the word “here” refer to the entire Agreement and not to any
particular paragraph, subparagraph, section or subsection; and (f) all pronouns
and any variations thereof shall be deemed to refer to the masculine, feminine,
neuter, singular or plural as the identity of the entities or persons referred
to may require.

Page 11 of 14



--------------------------------------------------------------------------------



 



19. Arbitration.
     Any controversy arising out of or relating to this Agreement, its
enforcement or interpretation, or because of an alleged breach, default, or
misrepresentation in connection with any of its provisions, or any other
controversy arising out of the Executive’s employment by the Company, including,
but not limited to, any state or federal statutory claims, shall be submitted to
arbitration in Los Angeles County, California, before a sole neutral arbitrator
(the “Arbitrator”), mutually selected and agreeable to both parties and selected
from Judicial Arbitration and Mediation Services, Inc., Los Angeles County,
California, or its successor (“JAMS”), or if JAMS is no longer able to supply
the Arbitrator, such Arbitrator shall be selected from the American Arbitration
Association, and shall be conducted in accordance with the provisions of
California Code of Civil Procedure §§ 1280 et seq. as the exclusive forum for
the resolution of such dispute; provided, however, that provisional injunctive
relief (including, but not limited to, temporary restraining orders and
preliminary injunctions) may, but need not, be sought by either party to this
Amended Agreement in any court of competent jurisdiction while arbitration
proceedings are pending, and any provisional injunctive relief granted by such
court shall remain effective until the matter is finally determined by the
Arbitrator; no bond or other security shall be required in connection therewith.
     Final resolution of any dispute through arbitration may include any remedy
or relief that the Arbitrator deems just and equitable, including any and all
remedies provided by applicable state or federal statutes. At the conclusion of
the arbitration, the Arbitrator shall issue a written decision that sets forth
the essential findings and conclusions upon which the Arbitrator’s award or
decision is based. Any award or relief granted by the Arbitrator hereunder shall
be final and binding on the parties hereto and may be enforced by any court of
competent jurisdiction.
     The parties acknowledge and agree that they are hereby waiving any rights
to trial by jury in any action, proceeding or counterclaim brought by either of
the parties against the other in connection with any matter whatsoever arising
out of or in any way connected with this Amended Agreement or the services
rendered hereunder. The parties agree that the Company Shall be responsible for
payment of the forum costs of any arbitration hereunder, including the
Arbitrator’s fee. The Executive and the Company further agree that in any
proceeding to enforce the terms of this Amended Agreement, the prevailing party
shall be entitled to its or her reasonable attorneys’ fees and costs (other than
forum costs associated with the arbitration) incurred by it or him in connection
with resolution of the dispute up to a maximum of Fifty Thousand Dollars
($50,000.00) in addition to any other relief granted.
20. Enforcement.
     If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

Page 12 of 14



--------------------------------------------------------------------------------



 



21. Withholding.
     The Company shall be entitled to withhold from any amounts payable under
this Agreement any federal, state, local or foreign withholding or other taxes
or charges which the Company is required to withhold. The Company shall be
entitled to rely on an opinion of counsel if any questions as to the amount or
requirement of withholding shall arise.
22. Indemnification.
     The Company agrees that (a) if the Executive is made a party, or is
threatened to be made a party, to any threatened or actual action, suit or
proceeding whether civil, criminal, administrative, investigative, appellate or
other (a “Proceeding”) by reason of the fact that he is or was a director,
officer, employee, agent, manager, consultant or representative of the Company
or (b) if any claim, demand, request, investigation, controversy, threat,
discovery request or request for testimony or information (a “Claim”) is made,
or threatened to be made, that arises out of or relates to the Executive’s
service in any of the foregoing capacities, then the Executive shall promptly be
indemnified and held harmless by the Company to the fullest extent permitted by
the laws of the state of incorporation of the Company, against any and all
costs, expenses, liabilities and losses incurred or suffered by the Executive in
connection therewith, and such indemnification shall continue as to the
Executive even if he has ceased to be a director, member, employee, agent,
manager, consultant or representative of the Company and shall inure to the
benefit of the Executive’s heirs, executors and administrators. The Company may
assume the defense of any Proceeding or Claim with counsel selected by the
Company and reasonably satisfactory to the Executive and, if it does so, the
Executive shall not be entitled to be reimbursed for any separate counsel he may
retain in connection with such Proceeding or Claim.
     Neither the failure of the Company (including its Board, independent legal
counsel or stockholders) to have made a determination in connection with any
request for indemnification that the Executive has satisfied any applicable
standard of conduct, nor a determination by the Company (including its Board,
independent legal counsel or stockholders) that the Executive has not met any
applicable standard of conduct, shall create a presumption that the Executive
has not met an applicable standard of conduct.
     During the period of Employment and for a period of time thereafter
determined as provided below, the Company shall keep in place a directors and
officers’ liability insurance policy (or policies) providing coverage, or such
coverage may be provided under a policy that provides coverage to Onex
Corporation or Onex Partners LP and their affiliates, to the Executive if and to
the extent that the Company provides such coverage to its directors and such
coverage (or other directors and officers liability insurance coverage) shall
continue after the termination of the Period of Employment if and for the period
of time that such coverage is extended to the Company’s former director, other
than former directors who are employees of Onex Corporation, Onex Partners LP or
their affiliates.
23. Cooperation in Litigation.
     The Executive promises and agrees that, following the date his employment
by the Company terminates, he will reasonably cooperate with the Company in any
litigation in which the Company is a party or otherwise involved which arises
out of events occurring prior to the termination of his employment, including
but not limited to, serving as a consultant (at a reasonable hourly rate) or
witness and producing documents and information relevant to the case or helpful
to the Company.

Page 13 of 14



--------------------------------------------------------------------------------



 



24. Employee Acknowledgement.
     The Executive acknowledges that he has read and understands this Agreement,
is fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on his own
judgment.
     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
and year first above written.

                  SKILLED HEALTHCARE GROUP, INC.    
 
           
 
  By:   /s/ Boyd W. Hendrickson    
 
           
 
      Name: Boyd W. Hendrickson    
 
      Title:   Chief Executive Officer    
 
                EXECUTIVE    
 
           
 
  By:   /s/ Chris Felfe    
 
           
 
      Chris Felfe    

Page 14 of 14